Order issued August 31, 2012




                                            In The



                                     No. 05-12-01195-CV


                               IN RE CASSIE COOPER, Relator

                 Original Proceeding from 255th the Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-05628-S


                                        ORDER
                          Before Justices Bridges, Lang, and Fillmore


       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of mandamus.

We ORDER that relator Cassie Cooper bear the costs of this original proceeding.

       We DENY relator’s August 30, 2012 "Emergency Motion to Stay Court Orders and for

Temporary Relief."




                                                               S. LANG